Case 1:19-cv-03322-CMA-MEH Document 13 Filed 04/27/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03322-CMA-MEH

  Roxanne Rivera, individually,

         Plaintiff,

  v.

  Queen’s Care In Home, Inc., a Colorado corporation,

  Queen Moses, individually,

         Defendants.



                      MOTION TO DISMISS ALL CLAIMS WITH PREJUDICE
                            PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)


         COME NOW, Plaintiff Roxanne Rivera, by and through her counsel, Thomas H.

  Mitchiner of Mitchiner Law, LLC, hereby submits her Motion to Dismiss all Claims pursu-

  ant to F.R.C.P. 41(a)(1)(A)(i), and in support states as follows:

              1. Defendants and Plaintiff have complied with the Settlement Agreement,

                  and therefore pursuant to the settlement agreement this case should be

                  dismissed with prejudice.

         WHEREFORE, Plaintiff Roxanne Rivera requests that the Court enter an Order

         dismissing all her claims against Defendants with prejudice, and any other relief

         the Court deems necessary.


  Respectfully submitted this 27 April 2020.
Case 1:19-cv-03322-CMA-MEH Document 13 Filed 04/27/20 USDC Colorado Page 2 of 2




                 Mitchiner Law, LLC

                 By:

                 /s/ Thomas H. Mitchiner
                 Thomas H. Mitchiner
                 Mitchiner Law, LLC
                 1888 N. Sherman St., Ste. 200
                 Denver, CO 80203
                 PH # 720-538-0371
                 tmitchiner@mitchinerlawllc.com
                 Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of the above and foregoing was
  served via Email on April 27, 2020, addressed to:
      Queen Moses
      qmoses@queenscareinhome.com

      Queen Moses, as Registered Agent for
      Queen’s Care In Home, Inc.
      qmoses@queenscareinhome.com




                                                      /s/ Thomas H. Mitchiner
                                                      Thomas H. Mitchiner




  2
